EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Poplin on 11/30/2021.

The application has been amended as follows: 

1.  (currently amended)  A jewelry clip for being clipped onto an elongated member of a bracelet and/or necklace, the jewelry clip comprising:
a first part having proximal and distal ends and a second part having proximal and distal ends, an extremity of the proximal end of the first part and an extremity of the proximal end of the second part collectively defining a terminal wall, the second part being connected to the first part by a hinge having a hinge axis, at least one of an extremity of the distal end of the first part and an extremity of the distal end of the second part being beveled where the first part meets the second part thereby forming a recess, the first and second parts being moveable between an open state and a closed state by rotation about the hinge axis, wherein the jewelry clip in the closed state is adapted for gripping the elongated member and in the open state is adapted for being released from the elongated member; and
at least one discrete compression or torsion spring, the spring biasing the jewelry clip toward the closed state when the jewelry clip is in the open state;
wherein the jewelry clip has, in the closed state, a through hole extending in a longitudinal direction between a first and a second opening so that the elongated member can be positioned to extend through the through hole;
wherein at least one of the first and second parts includes at least one resilient element positioned to form part of the at least one of the first and second parts so that the resilient element defines at least part of an inner surface of the jewelry clip defining the through hole in the closed state of the jewelry clip; 
whereby, when the jewelry clip is clipped onto the elongated member, the resilient element provides a frictional resistance against movement of the elongated member through the through hole; and
wherein the jewelry clip is configured to be positionally fixed by the frictional resistance of the resilient element on the elongated member when clipped onto the elongated member, and to be moved along the elongated member by providing a force that overcomes the frictional resistance. 
Canceled claim 4

15.  (currently amended)  A jewelry clip for being clipped onto an elongated member of a bracelet and/or necklace, the jewelry clip comprising:
a first part having proximal and distal ends and a second part having proximal and distal ends, the second part being connected to the first part by a hinge having a hinge axis, at least one of an extremity of the distal end of the first part and an extremity of the distal end of the second part forming a gap where the first part meets the second part, the first and second parts being moveable between an open state and a closed state 
at least one discrete compression or torsion spring, the spring biasing the jewelry clip toward the closed state when the jewelry clip is in the open state;
wherein the jewelry clip has, in the closed state, a through hole extending in a longitudinal direction between a first and a second opening so that the elongated member can be positioned to extend through the through hole;
wherein at least one of the first and second parts includes at least one resilient element positioned to form part of the at least one of the first and second parts so that the resilient element defines at least part of an inner surface of the jewelry clip defining the through hole in the closed state of the jewelry clip; 
whereby, when the jewelry clip is clipped onto the elongated member, the resilient element provides a frictional resistance against movement of the elongated member through the through hole; and
wherein the jewelry clip is configured to be positionally fixed by the frictional resistance of the resilient element on the elongated member when clipped onto the elongated member, and to be moved along the elongated member by providing a force that overcomes the frictional resistance. 

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: with regard to claim 4, agree with the applicant’s arguments filed in the Appeal Brief on 10/21/21.  The subject matter of claim 4 has been incorporated into the independent claims 1 and 15 by this amendment.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK W LAVINDER whose telephone number is (571)272-7119. The examiner can normally be reached Mon-Friday 9-4pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACK W. LAVINDER
Primary Patent Examiner
Art Unit 3677


/JACK W LAVINDER/Primary Examiner, Art Unit 3677